Proceeding pursuant to CPLR article 78 to review a determination of the New York State Commissioner of Labor dated September 25, 1989, which, after a hearing, found that the petitioner had committed various violations of Labor Law § 220 and directed it to pay wage and supplement underpayments as well as interest and civil penalties in the sum of $17,142.97.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The Commissioner’s determination is supported by substantial evidence (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 181). Kunzeman, J. P., Eiber, Miller and Ritter, JJ., concur.